Name: 2014/910/EU: Commission Implementing Decision of 12 December 2014 on a Union financial contribution for 2014 to cover expenditure incurred by Germany, Spain, France, Italy, the Netherlands and Austria for the purposes of combating organisms harmful to plants or plant products (notified under document C(2014) 9478)
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural policy;  agricultural activity;  EU finance
 Date Published: 2014-12-16

 16.12.2014 EN Official Journal of the European Union L 359/164 COMMISSION IMPLEMENTING DECISION of 12 December 2014 on a Union financial contribution for 2014 to cover expenditure incurred by Germany, Spain, France, Italy, the Netherlands and Austria for the purposes of combating organisms harmful to plants or plant products (notified under document C(2014) 9478) (Only the Dutch, French, German, Italian and Spanish texts are authentic) (2014/910/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material (1), and in particular Article 45(3) thereof, Having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (2), and in particular Article 84(2) thereof, Whereas: (1) In accordance with points (a) to (c) of Article 16(1) of Regulation (EU) No 652/2014, Union funding may be awarded to Member States to cover expenditure relating directly, as applicable, to measures adopted pursuant to Article 16(1) or Article 16(3) of Council Directive 2000/29/EC (3) concerning the eradication or containment of pests, or the prevention of their spread. As a transitional rule, Article 45(3) of that Regulation lays down that for applications of Member States for Union funding for the emergency measures referred to above and submitted to the Commission by 30 April 2014, Articles 22 to 24 of Directive 2000/29/EC shall continue to apply. (2) Germany submitted eight applications for Union funding. The first application was introduced on 12 December 2013 and relates to measures taken in 2012 to control Anoplophora glabripennis in Baden-WÃ ¼rttemberg. The outbreak of that harmful organism was detected there in 2012. (3) The second application was introduced on 18 December 2013 and relates to measures taken in 2012 and 2013 to control Diabrotica virgifera in Saxony. The outbreak of that harmful organism was detected in 2012. (4) The third application was introduced on 19 December 2013 and relates to measures taken in 2012 and 2013 to control Anoplophora glabripennis in Bayern. The outbreak of that harmful organism was detected there in 2012. (5) The fourth application was introduced on 3 April 2014 and relates to measures taken in 2013 to control Anoplophora glabripennis in Baden-WÃ ¼rttemberg. The outbreak of that harmful organism was detected there in 2012 (the same outbreak as referred to in point 2). (6) The fifth application was introduced on 16 April 2014 and relates to measures taken in 2013 to control Diabrotica virgifera in Rhineland-Palatinate. The outbreaks of that harmful organism were detected in 2011 and 2012. (7) The sixth application was introduced on 16 April 2014 and relates to measures taken in 2013 to control Diabrotica virgifera in Baden-WÃ ¼rttemberg. The outbreaks of that harmful organism were detected in different rural or city districts of that State in 2010, 2011, 2012 and 2013. (8) The seventh application was introduced on 28 April 2014 and relates to measures taken from August 2012 until August 2013 to control Anoplophora glabripennis in Nordrhein-Westfalen. The outbreak of that harmful organism was detected there in 2009. (9) The eighth application was introduced on 30 April 2014 and relates to measures taken in 2012 and 2013 to control Diabrotica virgifera in Hessen. The outbreak of that harmful organism was detected in 2011. (10) Spain submitted five applications for Union funding on 16 April 2014. The first application relates to measures of intensified inspections in the four Autonomous Communities bordering Portugal, taken in 2013 to control Bursaphelenchus xylophilus. Those inspections took place in view of the extended presence of that harmful organism in the neighbouring areas of Portugal, without being the result of a specific outbreak of that harmful organism in the territory of Spain. (11) The second application relates to measures taken or planned for 2014 in Galicia to control Bursaphelenchus xylophilus. The outbreak of that harmful organism was detected in 2010 in the area of As Neves. (12) The third application relates to measures taken or planned for 2014 in Catalonia to control Pomacea insularum. The outbreak of that harmful organism was detected in 2010. (13) The fourth application relates to measures taken or planned for 2014 in Extremadura to control Bursaphelenchus xylophilus. The outbreak of that harmful organism was detected in 2012 in the area of Valverde del Fresno. (14) The fifth application relates to measures taken or planned for 2014 in Castilla y LeÃ ³n to control Bursaphelenchus xylophilus. The outbreak of that harmful organism was detected in 2013 in the area of Sancti-Spiritus. (15) France introduced two applications for Union funding on 30 April 2014. The first application relates to measures taken or planned in 2014 to control Anoplophora glabripennis in Alsace. Measures were taken in France as a consequence of findings in July 2011 of that harmful organism in the bordering area of Germany. (16) The second application relates to measures taken or planned in 2013 and 2014 to control Anoplophora glabripennis in Corsica. The outbreak of that harmful organism was detected in 2013. (17) Italy submitted three applications for Union funding. The first application was introduced on 29 April 2014 and relates to measures taken or planned in 2014 to control Anoplophora glabripennis in Marche. The outbreak of that harmful organism was detected in 2013. (18) The second application was introduced on 29 April 2014 and relates to measures taken or planned in 2013 and 2014 to control Xylella fastidiosa in Puglia. The outbreak of that harmful organism was detected in 2013. (19) The third one was submitted on 30 April 2014 and relates to measures taken or planned from September 2014 to September 2015 to control citrus tristeza virus in Sicilia, where the appearance of a severe strain was confirmed in 2013. (20) The Netherlands submitted three applications for Union funding. The first application was introduced on 31 December 2013 and relates to measures taken in 2012 and 2013 in the area of Westland to control Anthonomus eugenii. The outbreak of that harmful organism was detected in 2012. (21) The second and the third applications were submitted on 30 April 2014. The second one relates to measures taken in 2013 and 2014 in the area of Winterswijk to control Anoplophora glabripennis. The outbreak of that harmful organism was detected in 2012. (22) The third one relates to measures taken in 2013 and 2014 in the area of South Holland to control potato spindle tuber viroid. The outbreak of that harmful organism was detected in 2013. (23) Austria submitted two applications for Union funding on 30 April 2014 relating to measures taken to control Anoplophora glabripennis. The first application relates to measures taken in 2012 and 2013 in the area of Sankt Georgen bei Obernberg am Inn, where the outbreak of that harmful organism was detected in 2012. That application includes updates of an application submitted in May 2013 concerning the measures taken in 2012 and planned, at that time, for 2013. (24) The second application relates to measures taken in 2013 and 2014 in the area of Gallspach, where the outbreak of that harmful organism was detected in 2013. (25) In their applications, Germany, Spain, France, Italy, the Netherlands and Austria have each established a programme of actions to eradicate or, where legally possible, contain the above harmful organisms introduced in their territories. These programmes specify the objectives to be achieved, the measures carried out, their duration and their cost. (26) All the above measures consist of a variety of plant health measures, including destruction of contaminated trees or crops, application of plant protection products, sanitation techniques, inspections and tests carried out officially or upon official request to monitor the presence or extent of contamination by the respective harmful organisms, and replacement of destroyed plants, within the meaning of Article 23(2)(a), (b) and (c) of Directive 2000/29/EC. (27) The technical information provided by Germany, Spain, France, Italy, the Netherlands and Austria has enabled the Commission to analyse the situation accurately and comprehensively. The Commission has concluded that the conditions for the granting of a Union funding, as laid down, in particular, in Article 23 of Directive 2000/29/EC, have been met. Accordingly, it is appropriate to provide a Union financial contribution to cover the expenditure on those requests. (28) The measures and expenditure eligible for Union funding have been clarified by letter of the Commission, dated 25 May 2012, to the Chief Plant Health Officers of the Member States. (29) In accordance with the second subparagraph of Article 23(5) of Directive 2000/29/EC, the Union financial contribution may cover up to 50 % of eligible expenditure for measures that have been taken within a period of not more than two years after the date of detection of the appearance or that are planned for that period. However, in accordance with the third subparagraph of that Article, that period may be extended if it has been established that the objective of the measures will be achieved within a reasonable additional period, in which case the rate of the Union financial contribution shall be degressive over the years concerned. (30) Having regard to the conclusions of the Plant Health Evaluation Board of the Commission held from 30 June to 4 July 2014 on the evaluation of the respective requests, it is appropriate to extend the two-year period for the applications concerned to another two years, pursuant to point (b) of Article 1(2) of Commission Regulation (EC) No 1040/2002 (4). However, and, in accordance with the principle of degressivity, it is appropriate to reduce the rate of the Union financial contribution for these measures to 45 % of eligible expenditure for the third year and to 40 % for the fourth year of these requests. (31) The Union funding up to 50 % of eligible expenditure should therefore apply to the following applications: Germany, Baden-WÃ ¼rttemberg, Diabrotica virgifera, rural districts of Alb-Donau-Kreis and Karlsruhe (2013), Germany, Baden-WÃ ¼rttemberg, Anoplophora glabripennis (2012 and 2013), Germany, Bayern, Anoplophora glabripennis (2012 and 2013), Germany, Hessen, Diabrotica virgifera (2012), Germany, Rheinland-Pfalz, Diabrotica virgifera (2013), Germany, Saxony, Diabrotica virgifera (2012 and 2013), Spain, Castilla y LeÃ ³n, Bursaphelenchus xylophilus (2014), France, Corse, Anoplophora glabripennis (2013 and 2014), Italy, Marche, Anoplophora glabripennis (2014), Italy, Sicilia, Citrus Tristeza Virus (2014 and 2015), Italy, Puglia, Xylella fastidiosa (2013 and 2014), the Netherlands, Winterswijk area, Anoplophora glabripennis (2013), the Netherlands, South Holland, Potato Spindle Tuber Viroid (2013 and 2014), the Netherlands, Westland, Anthonomus eugenii (2012 and 2013), Austria, Sankt Georgen bei Obernberg am Inn, Anoplophora glabripennis (2012 and 2013) and Austria, Gallspach, Anoplophora glabripennis (2013 and 2014). (32) The Union funding up to 45 % of eligible expenditure should therefore apply to the following requests: Germany, Baden-WÃ ¼rttemberg, Diabrotica virgifera, rural districts of Rastatt (2013), Germany, Hessen, Diabrotica virgifera (2013), Spain, Extremadura, Valverde del Fresno, Bursaphelenchus xylophilus (2014), France, Alsace, Anoplophora glabripennis (2014) and the Netherlands, Winterswijk area, Anoplophora glabripennis (2014), as the measures concerned have already been the subject of a Union financial contribution under Commission Implementing Decision 2012/789/EU (5) (Germany, Spain and France) and Commission Implementing Decision 2013/800/EU (6) (Germany, Baden-WÃ ¼rttemberg, Spain, France and the Netherlands), for the first two years of their implementation. (33) Moreover, a funding up to 40 % should apply to the fourth year of the following requests: Germany, Baden-WÃ ¼rttemberg, Diabrotica virgifera, rural districts of Breisgau-Hochschwarzwald (2013), Germany, Anoplophora glabripennis, Nordrhein-Westfalen (August 2012 to August 2013), Spain, Catalonia, Pomacea insularum (2014) and Spain, Galicia, Bursaphelenchus xylophilus (2014) as, for each of those four dossiers, the measures have been the subject of a Union financial contribution under Commission Implementing Decision 2011/868/EU (7), Implementing Decision 2012/789/EU and Implementing Decision 2013/800/EU for the first three years of their implementation. (34) Pursuant to subparagraphs 1 and 2 of Article 23(6) of Directive 2000/29/EC, further action may be implemented in the light of the development of the situation in the Union, and allocation of financial contribution from the Union for such further action may be decided. That action must be made subject to certain requirements or additional conditions, if these are necessary for the achievement of the objective in question. Moreover, pursuant to subparagraph 3 of Article 23(6), where such further action is essentially designed to protect Union territories, other than that of the Member State concerned, it may be decided that the Union financial allocation covers more than 50 % of the expenditure. (35) Spain has carried out intensive inspections for Bursaphelenchus xylophilus at the border area with Portugal, in the Autonomous Communities of Andalusia, Castilla y LeÃ ³n, Extremadura and Galicia, and covering areas that are not demarcated for that harmful organism. Those inspections aim at intensive surveillance for early detection and eradication in the particular areas to protect the rest of the Union territory. Spain has already allocated significant resources to control three isolated outbreaks of Bursaphelenchus xylophilus in Castilla y LeÃ ³n, Extremadura and Galicia. That action is considered essentially designed to protect the territory of Spain, as well as Union territories other than that of Spain, given the great relevance of Bursaphelenchus xylophilus for coniferous plants and wood, the rapidity with which that harmful organism spreads, and the possible impact of that spread on Union forestry and international wood trade. It is therefore relevant to allocate a higher rate of Union financial contribution to that request, and in particular a rate of 75 %. (36) In accordance with Article 84 of Regulation (EU, Euratom) No 966/2012, the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. Article 94 of Commission Delegated Regulation (EU) No 1268/2012 (8) establishes detailed rules on the financing decision. (37) The present decision constitutes a financing decision for the expenditure provided in the Union funding applications submitted by Member States. (38) For the application of this Decision, it is appropriate to define the term substantial change within the meaning of Article 94(4) of Delegated Regulation (EU) No 1268/2012. (39) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Financial contribution 1. On the basis of the applications submitted by the Member States and analysed by the Commission, the allocation of Union funding for 2014 to cover expenditure incurred by Germany, Spain, France, Italy, the Netherlands and Austria relating to necessary measures as specified in Article 23(2)(a), (b) and (c) of Directive 2000/29/EC and taken for the purpose of combating the organisms concerned by the requests listed in Annex I to this Decision, is hereby approved. On the basis of the application submitted by Spain and analysed by the Commission, the allocation of Union funding for 2014 to cover expenditure incurred by that Member State and relating to further actions, as specified in Article 23(6) of Directive 2000/29/EC, to control Bursaphelenchus xylophilus in the request listed in Annex II to this Decision, is hereby approved. 2. The total amount of the Union funding referred to in paragraph 1 is EUR 5 715 000. The maximum amounts of the Union funding for each of the requests shall be as indicated in Annex I or II to this Decision, respectively. 3. Those Union fundings shall be financed from the following line of the general budget of the European Union for 2014: budget line 17 04 04. 4. This Decision and its Annexes constitute a financing decision within the meaning of Article 84 of Regulation (EU, Euratom) No 966/2012. Article 2 Payment of Union contribution 1. The Union funding, as set out in Annexes I and II to this Decision, shall be granted provided that the Member States concerned: (a) implement the measures in accordance with the relevant provisions of Union law, including rules on competition and on the award of public contracts; (b) submit evidence of the measures in accordance with the provisions laid down in Regulation (EC) No 1040/2002; (c) submit a request for payment to the Commission, in accordance with Article 5 of Regulation (EC) No 1040/2002, accompanied by a technical report for the measures implemented. 2. No payment of the Union funding may occur if the request of payment mentioned under point (c) of paragraph 1 is submitted later than 31 October 2015. Article 3 Flexibility clause Cumulated changes to the allocations to specific actions not exceeding 15 % of the maximum contribution set in Article 1 of this Decision shall not be considered to be substantial within the meaning of Article 94(4) of Delegated Regulation (EU) No 1268/2012, where those changes do not significantly affect the nature of the actions and objective of the programme. The increase of the maximum contribution set in Article 1 of this Decision shall not exceed 15 %. The authorising officer responsible may adopt the changes referred to in the first paragraph in accordance with the principles of sound financial management and proportionality. Article 4 Addressees This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Kingdom of the Netherlands and the Republic of Austria. Done at Brussels, 12 December 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 189, 27.6.2014, p. 1. (2) OJ L 298, 26.10.2012, p. 1. (3) Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (OJ L 169, 10.7.2000, p. 1). (4) Commission Regulation (EC) No 1040/2002 of 14 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a financial contribution from the Community for plant-health control and repealing Regulation (EC) No 2051/97 (OJ L 157, 15.6.2002, p. 38). (5) Commission Implementing Decision 2012/789/EU of 14 December 2012 on a Union financial contribution pursuant to Council Directive 2000/29/EC for 2012 to cover expenditure incurred by Germany, Spain, France, Italy, Cyprus, the Netherlands and Portugal for the purpose of combating organisms harmful to plants or plant products (OJ L 348, 18.12.2012, p. 22). (6) Commission Implementing Decision 2013/800/EU of 18 December 2013 on a Union financial contribution for 2013 to cover expenditure incurred by Germany, Spain, France, the Netherlands and Portugal for the purposes of combating organisms harmful to plants or plant products (OJ L 352, 24.12.2013, p. 58). (7) Commission Implementing Decision 2011/868/EU of 19 December 2011 on a Union financial contribution for 2011 to cover expenditure incurred by Germany, Spain, Italy, Cyprus, Malta, the Netherlands and Portugal for the purpose of combating organisms harmful to plants or plant products (OJ L 341, 22.12.2011, p. 57). (8) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). ANNEX I REQUESTS BASED ON ARTICLE 23(5) OF DIRECTIVE 2000/29/EC AND SUBJECT TO UNION FINANCIAL CONTRIBUTION Section I Requests whose Union financial contribution corresponds to 50 % of eligible expenditure Member State Harmful organisms combated Affected plants Year a Maximum Union contribution (EUR ) Germany, Baden-WÃ ¼rttemberg, rural districts of Alb Donau  Kreis, and Karlsruhe Diabrotica virgifera Zea mays 2013 2 12 000 Germany, Baden-WÃ ¼rttemberg, Anoplophora glabripennis Various tree species 2012 and 2013 1 and 2 79 000 Germany, Bayern Anoplophora glabripennis Various tree species 2012 and 2013 1 and 2 388 000 Germany, Hessen Diabrotica virgifera Zea mays 2012 2 11 500 Germany, Rhineland-Palatinate Diabrotica virgifera Zea mays 2013 2 31 000 Germany, Saxony Diabrotica virgifera Zea mays 2012 and 2013 1 and 2 27 000 Spain, Castilla y LeÃ ³n, Sancti Spiritu Bursaphelenchus xylophilus Coniferous trees 2014 1 279 000 France, Corse Anoplophora glabripennis Various tree species 7.2013-7.2014 1 109 000 Italy, Marche Anoplophora glabripennis Various tree species 2014 1 178 000 Italy, Sicilia Citrus tristeza virus Citrus trees 9.2014-9.2015 1 891 000 Italy, Puglia Xylella fastidiosa Olive trees and other hosts 2013 and 2014 1 and 2 751 000 The Netherlands, Winterswijk municipality Anoplophora glabripennis Acer pseudoplatanus 2013 2 23 000 The Netherlands, South Holland Potato Spindle Tuber Viroid Dahlia sp. 2013 and 2014 1 and 2 72 000 The Netherlands, Westland Anthonomus eugenii Capsicum annuum 2012 and 2013 1 and 2 280 000 Austria, Sankt Georgen bei Obernberg am Inn Anoplophora glabripennis Various tree species 2012 and 2013 1 and 2 80 000 Austria, Gallspach Anoplophora glabripennis Various tree species 2013 and 2014 1 and 2 60 000 Legend: a = year of implementation of the measures in the request Section II Requests whose Union financial contribution rates differ, in application of the principle of degressivity Member State Harmful organisms combated Affected plants Year a Rate of cofinancing (%) Maximum Union contribution (EUR ) Germany, Baden-WÃ ¼rttemberg, rural district of Rastatt Diabrotica virgifera Zea mays 2013 3 45 5 000 Germany, Baden-WÃ ¼rttemberg, rural district of Breisgau-Hochschwarzwald Diabrotica virgifera Zea mays 2013 4 40 33 000 Germany, Hessen Diabrotica virgifera Zea mays 2013 3 45 10 000 Germany, Nordrhein-Westfalen Anoplophora glabripennis Various tree species 8.2012-8.2013 4 40 108 000 Spain, Catalonia Pomacea insularum Oryza sativa 2014 4 40 235 000 Spain, Galicia, As Neves Bursaphelenchus xylophilus Coniferous trees 2014 4 40 1 186 000 Spain, Extremadura, Valverde del Fresno Bursaphelenchus xylophilus Coniferous trees 2014 3 45 397 000 France, Alsace Anoplophora glabripennis Various tree species 2014 3 45 75 000 The Netherlands, Winterswijk Anoplophora glabripennis Acer pseudoplatanus 2014 3 45 22 500 Legend: a = year of implementation of the measures in the request ANNEX II REQUESTS BASED ON ARTICLE 23(6) OF DIRECTIVE 2000/29/EC AND SUBJECT TO UNION FINANCIAL CONTRIBUTION Member State Harmful organisms combated Affected plants or plant products Year a Rate of cofinancing (%) Maximum Union contribution (EUR ) Spain, intensive inspection programme at the border with Portugal Bursaphelenchus xylophilus Coniferous trees 2013 2 75 372 000 Legend: a = year of implementation of the measures in the request. Total Union contribution (EUR ) 5 715 000